Citation Nr: 1202779	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  03-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for defective vision of the left eye, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The matter was remanded for further evidentiary development in March 2005 and November 2005.  In a March 2007 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court issued a memorandum decision, vacated the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  The Board again remanded the claim in July 2009 and July 2011 for additional evidentiary development.  The requested development was completed to the extent possible, and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not blind in both eyes; visual acuity in the service-connected left eye is, at worst, count fingers at 5 feet; visual acuity in the right eye is better than 20/200; and a peripheral field of vision has not been shown to be 20 degrees or less in either eye.  

2.  The Veteran currently receives the maximum schedular rating for impairment of central visual acuity for the service-connected left eye; anatomical loss of the left eye is not shown.

3.  The Veteran refuses to report for additional examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for defective vision of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 3.655 (2011); 38 C.F.R. § 4.75 to 4.84a (2008 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in December 2002, March 2005, February 2006, June 2006, July 2009 and April 2011 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, to include on an extra-schedular basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The June 2006, July 2009 and April 2011 letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, and VA treatment records and examination reports.

In addition, the Board notes that the case was remanded in March 2005, November 2005, July 2009, and July 2011 to provide proper VCAA notice to the Veteran, ask the Veteran to identify any relevant treatment, provide the Veteran with an adequate examination, and to have new evidence reviewed by the RO.  VCAA notification was provided as described above.  The Veteran was asked to identify relevant treatment in multiple letters, most recently in an August 2011 letter, and all identified records have been obtained.  As discussed below, the Veteran has refused to report for additional examination.  The claim was last adjudicated in November 2011 and all evidence was considered at that time.  Accordingly, the requirements of the remand were ultimately accomplished to the extent possible and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board recognizes that the Court has found that July and August 2006 VA examinations were not adequate for VA rating purposes and that the Veteran has not had any additional examination.  However, VA has made reasonable efforts to have the Veteran examined, including on a fee basis given his travel limitations, but the Veteran has refused to report for further examination.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While an additional examination was deemed necessary by the Court, the Veteran refuses to report for further examination.  Thus, VA has no further duty to obtain an adequate examination.  Id.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his service-connected defective vision of the left eye warrants a higher rating due to such symptoms as blurred vision, pain, and decreased vision.

Historically, a June 1954 rating decision granted service connection for defective vision of the left eye and assigned a 20 percent rating effective March 6, 1954.  The current appeal stems from an October 2002 claim for an increased rating.

The Veteran's left eye disability has been rated as 30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6077.  The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to applications for benefits received by the VA on or after December 20, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  However, as the current and former rating criteria were considered by the RO the Board will also consider both criteria. 

While service connection is only in effect for disability of the left eye, compensation could be payable for the combination of the service-connected left eye and nonservice-connected right eye if the Veteran had blindness in both eyes (old criteria), each eye was rated at a visual acuity of 20/200 or less (new criteria), or the peripheral field of vision for each eye was 20 degrees or less (new criteria).  See 38 C.F.R. § 3.383 (a)(1) (2008 & 2011).  As will be shown below, the Veteran does not have blindness in both eyes or visual acuity of 20/200 or less in the right eye, nor has peripheral field of vision 20 degrees or less been shown in the right eye.  Indeed, in February 2011 the Veteran was noted to have normal visual field in the right eye.  Thus, any disability of the nonservice-connected right eye is not for consideration.  

The maximum evaluation assignable for defective vision when only one eye is service-connected is 30 percent.  Under the former and current criteria, higher evaluations could only be assigned for anatomical loss of the service-connected eye.  See 38 C.F.R. §§ 4.79 (2011); 4.84a (2008).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. §§ 4.75 (2008); 4.76(b) (2011).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that an increased rating is not warranted.  While there is no dispute the Veteran's left eye underwent a significant decrease in visual acuity between 2002 (20/50 corrected vision) and 2003 (20/400 corrected vision), there was no anatomical removal of the left eye.

VA outpatient treatment records dated between 2002 and 2011 show the Veteran's visual acuity of the left eye fluctuating, with readings such as: 20/50 in July 2002; 10/600 in June 2003, 20/400 in September 2003, 20/300 in July 2004, 20/350 in February 2005, 5/350 in June 2006, 4/600 in February 2007, 6/700 in April 2007, 4/350 in March 2008, 3/700 in March 2009, 5/700 in March 2010, and 2/225 in January 2011.  During this time frame, visual acuity in the nonservice-connected right eye was always better than 20/200.  

Upon VA contracted examination in January 2003, visual acuity of the right eye was 20/40 and the left eye was 20/400.  Upon VA examination in July 2006 and August 2006, visual acuity of the right eye was 20/30 and the left eye was 5/225 (using the Feinbloom test).  It was noted that the Veteran could count fingers at 5 feet.  The later two examinations were found inadequate for rating purposes by the Court as they failed to fully consider the effects of the Veteran's left eye disability on his daily activities, particularly his ability to work.  The Court did not indicate the examinations were inadequate as to the objective visual findings.  To the extent the Court's conclusion that the examinations were inadequate preclude consideration of the examinations in their entirety, then the claim must be denied under 38 C.F.R. § 3.655 due to the Veteran's refusal to report for additional examinations scheduled in accordance with the Court's directives.  

If the examinations were deemed inadequate by the Court only for purposes of determining if extra-schedular consideration is warranted, the visual acuity findings are still probative as to whether a higher schedular rating could be assigned.  

There has been some disagreement in the record with regard to the cause of the decline in the Veteran's left eye visual acuity.  VA outpatient treatment records reveal the Veteran has also been variously diagnosed with nuclear sclerotic changes with cortical spoking, optic neuropathy, cortical cataracts, and posterior vitreous detachment.  Even assuming for the sake of argument that the vision loss in the left eye is wholly due to the service-connected disability, under the pertinent rating criteria for impairment of central visual acuity, the Veteran is entitled to no more than a 30 percent rating.  The Veteran's service-connected left eye has not been anatomically removed.  

The Board recognizes that the Veteran has some left eye visual field loss that may be related to his in-service injury.  For example, a constricted peripheral field was noted at the January 2003 VA contracted examination, a significant visual field defect was noted in November 2005, and visual field loss was noted at the July 2006 VA examination.  The examiner at the later examination opined that the visual field loss and macular changes were more than likely derivative of the initial injury and had contributed to the vision loss in the left eye.  

Under the former criteria, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields.  The degrees lost are then added together to determine the total degrees lost.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  See 38 C.F.R. § 4.76a (2008).  Similarly, to evaluate visual fields under the current criteria, the average contraction of the visual field of each eye should be determined by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  38 C.F.R. § 4.77(b) (2011).  

Visual field charting was performed in January 2003 and shows the following:

Meridians

Temporally
(85)
Down
Temporally
(85)
Down
(65)
Down
Nasally
(50)
Nasally
(60)
Up nasally
(55)
Up
(45)
Up
Temporally
(55)
Left
35
28
28
28
34
25
26
22

The total of the remaining visual field is 226 degrees, which divided by the eight meridians indicates that the average contraction of the visual field in the left eye is 28.25 degrees.  Notably, there is no loss of the temporal, nasal, inferior or superior halves of the visual field.  Concentric contraction of visual field with remaining field of 28.25 degrees warrants a 10 percent rating for a single eye under the old and new rating criteria.  38 C.F.R. §§ 4.79, Diagnostic Code 6080 (2011); 4.84a, Diagnostic Code 6080 (2008).  A higher rating would not be warranted unless the average contraction of the visual field in the left eye was 15 degrees or less.  Id.  

Under the former regulations, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Under that criteria, total loss of vision in one eye (blindness), when only that eye is service connected, rated a 30 percent rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  Here, while the Veteran has a decrease in visual acuity of the left eye and a decrease in the visual field of the left eye, a rating in excess of 30 percent cannot be assigned based on the former criteria as there is no total loss of vision with enucleation, nor is there lay or objective evidence suggesting a serious cosmetic defect.  

Under the current regulations, to determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, visual acuity and visual field defect (expressed as a level of visual acuity) are separately evaluated and combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c) (2011) (emphasis added).  However, the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2011) (emphasis added).  Here, while the Veteran has a decrease in visual acuity of the left eye and a decrease in the visual field of the left eye, a rating in excess of 30 percent cannot be assigned based on the current criteria as there is no anatomical loss of the eye.  

The Board has considered whether the Veteran's left eye visual acuity constitutes blindness, having light perception only, for purposes of special monthly compensation.  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. § 3.350(a)(4) (2008 & 2011).  However, here the Veteran can count fingers at 5 feet and is not otherwise shown to have loss of use or blindness of one eye, having only light perception.  An outpatient treatment report reflects visual acuity of 2/225 in the left eye.  As noted above, the Veteran has refused to report for a current examination to determine the severity of his vision loss.  Thus, entitlement to special monthly compensation for blindness of the left eye is not established at this time.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his defective vision of the left eye.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for defective vision of the left eye.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An extra-schedular rating could be assigned if the Veteran's defective vision of the left eye presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings was warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, as a result of the Veteran's refusal to report to an examination, VA does not have enough information to warrant consideration on an extra-schedular basis.  

In February 2009, the Court stated that "Because the VA examinations failed to fully consider the effects of [the Veteran's] left eye disability on his daily activities, particularly his ability to work, the Court finds they are inadequate for rating purposes."  The Court focused on the July and August 2006 VA eye examinations as being inadequate; however, the Board notes that the 2003 VA contract examination also failed to provide such information.  The Court remanded the case to the Board, directing that the Veteran be provided a new examination followed by readjudication consistent with the Court's decision.  In July 2009, the Board remanded this claim in part so that the Veteran could be afforded another VA examination.   

A VA examination was scheduled at the VA Medical Center (VAMC) in Newington, Connecticut.  In December 2010, the Veteran informed VA that he could not travel to Newington for an examination as he was 80 years old, lost a kidney, and had bladder cancer.  He asked to be rescheduled at the Northampton VAMC in Leeds, Massachusetts.  A December 2010 note to the Veteran's file indicates that the Northampton VAMC could not do the necessary type of examination.  The examination was rescheduled at the VAMC in West Haven, Connecticut.  The Veteran apparently canceled this examination due to the distance from his home.

In July 2011, the Board remanded this claim so that attempts could be made to have the Veteran examined closer to his home on a fee basis.  The Veteran and his representative both informed VA that the Veteran refuses to report for an examination and desires that a decision be made based upon the evidence of record.  

When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).  Here, the Court found that prior VA examinations did not contain adequate findings to address the effects of the Veteran's left eye disability on his daily activities, particularly his ability to work.  Essentially, the Court found that the examinations did not adequately address the relevant consideration for extra-schedular rating.  VA tried to remedy this defect but was unsuccessful as the Veteran refuses to report for an examination.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As the Veteran refuses to report for an examination regarding the relevant factors for extra-schedular rating, that portion of the claim must be denied.  38 C.F.R. § 3.655 (2011).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for defective vision of the left eye, currently evaluated as 30 percent disabling is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


